220 F.2d 746
UNITED STATES of America, ex rel. Nathaniel FIRMSTONE, Appellant,v.Charles G. DAY, Warden, State Penitentiary.
No. 11516.
United States Court of Appeals Third Circuit.
Submitted April 7, 1955.Decided April 19, 1955.Writ of Certiorari Denied June 6, 1955.

Nathaniel Firmstone, pro se.
Daniel F. Knittle, Asst. Dist. Atty., Markin R. Knight, Dist. Atty., Williamsport, Pa., Frank P. Lawley, Jr., Deputy Atty. Gen., Herbert B. Cohen, Atty. Gen., for appellee.
Before MARIS and HASTIE, Circuit Judges, and WILLSON, District Judge.
PER CURIAM.


1
The relator, a prisoner confined in a Pennsylvania state penitentiary under sentence of life imprisonment imposed by the Court of Oyer and Terminer and General Jail Delivery of Lycoming County under the Pennsylvania Habitual Criminals Act, 18 P.S. § 5108, appeals from the dismissal by the district court of his application for a writ of habeas corpus.  The relator previously applied to the Court of Common Pleas of Lycoming County for a writ on similar grounds.  That court, after hearing, denied the writ and its order was affirmed by the Superior Court of Pennsylvania.  Com. ex rel. Firmstone v. Burke, 1954, 175 Pa.Super. 128, 103 A.2d 476.  Allocatur was refused by the Supreme Court of Pennsylvania, 175 Pa.Super. XXV, and certiorari was denied by the Supreme Court of the United States, Firmstone v. Day, 348 U.S. 844, 75 S.Ct. 66.  The issues which the relator raises in this court were raised in the state courts and were thoroughly considered and satisfactorily disposed of in the opinion filed by the Superior Court.  For the reasons set out in the opinion of the districk court filed by Chief Judge Kirkpatrick, to which we need add nothing, the order of the district court will be affirmed.